Citation Nr: 1421039	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-48 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a personal hearing in July 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in February 2011.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus began in service. 

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's hearing loss is a result of in-service hazardous noise exposure. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107, 5107A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

2.  Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107, 5107A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.386 (2013);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims of entitlement to service connection for tinnitus and bilateral hearing loss, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337   (Fed. Cir. 2006); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. Sept. 14, 2009). 

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471   (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson is competent to testify as to the presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

Factual Background and Analysis

On his August 2007 formal claim, the Veteran indicated that his hearing loss began in 1969.

Review of his service treatment records reveals that he received audiometer readings in November 1966, during his enlistment evaluation, and again in July 1970 during his separation evaluation.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Here, the Veteran's initial test results are after June 1966 and do not need to be converted.  A comparison of the two evaluations shows that his hearing acuity improved between 1966 and 1970 (there is no reading for 3000 Hertz in 1970).  Service treatment records also show that the Veteran complained of right ear pain in June 1970, after swimming.  He was noted to have some infection in both ears.  His right tympanogram revealed a red middle ear.

The earliest treatment records in the claims file following service is from July 2007.  The record does not show that he was diagnosed with hearing loss or tinnitus in service, or to a compensable degree within one year of discharge from service.  As such, presumptive service connection for bilateral hearing loss is not warranted.

In July 2007, private physician M.M. diagnosed bilateral sensorineural hearing loss.  He opined that this hearing loss "might certainly be related to his military noise exposure.  Some of this might also be related to presbycusis."

A February 2009 VA treatment record noted that the Veteran's right ear hearing loss was greater than his left ear hearing loss.  VA records show that he was in a band in high school, and indicate that he was still involved in music/a member of a band in 2009.  He was also fitted for hearing aids in May 2009.

During his July 2010 Board hearing, the Veteran testified that his duty MOS in service was as a fire control repairman and that he did not feel that this exposed him to significant acoustic trauma.  He reported that in the last six months of his service he was put on a "rifle team," and that he had exposure to hazardous noise throughout this final six months of service.  He stated that the rifle team practiced every day and travelled to compete in competitions representing the U.S. Army.  He also testified that around this period of time the Veteran first noticed a ringing in his ears at the end of the day.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered. Based on the veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

A review of the Duty MOS Noise Exposure Listing shows that the Veteran's MOS as a Fire Control Repairman had a high probability of exposure to hazardous noise in service.  As such, the Board finds that exposure to hazardous noise has been conceded.

In March 2011, the Veteran was afforded a VA audio examination.  Testing revealed bilateral hearing loss disability for VA purposes.  In an addendum, the VA examiner found that the Veteran's hearing loss and tinnitus were less likely than not related to his military service, because there was no indication of hearing loss or tinnitus in his service records.

The Board finds that the conflicting opinions of the July 2007 private physician and the March 2011 VA examiner are in relative equipoise.  Neither provided a solid explanation for their opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The VA examiner provided a negative nexus because the service treatment records did not include complaints of or diagnoses of hearing loss and tinnitus.  The examiner did not take into account the Veteran's statement that he first noticed his tinnitus in service.  Additionally, the VA examiner did not thoroughly review the service treatment records because he did not provide a statement regarding the Veteran's in-service bilateral ear infection.  The Board notes that in service the Veteran's right ear infection was worse than his left ear, and in February 2009 and March 2011 audio test results showed that his right ear hearing loss was greater than his left ear hearing loss.

In sum, the Veteran was exposed to hazardous noise in service, currently has a bilateral hearing loss disability, and reports that his current tinnitus began in service.  The Board will resolve reasonable doubt in the Veteran's favor, and finds that entitlement to service connection for bilateral hearing loss and tinnitus are warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


